

Exhibit 10.3




Execution Copy




AMENDED AND RESTATED EMPLOYMENT AGREEMENT


AGREEMENT dated as of May 5, 2014 (this “Agreement”) by and between MDC PARTNERS
INC., a corporation existing under the laws of Canada (the “Company”), and
Robert Kantor (the “Executive”).


W I T N E S S E T H:


WHEREAS, the Company and the Executive are parties to an employment letter
agreement between the Executive and the Company dated July 14, 2010 (the
“Original Employment Agreement”), pursuant to which serves as Chief Marketing
and Business Development Officer of the Company;


WHEREAS, the parties wish to amend and restate the Original Employment Agreement
on the terms and conditions hereinafter set forth;


NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, receipt of which is hereby acknowledged, the parties hereto agree
as follows:


1.    Employment


The Company agrees to continue to employ the Executive during the Term specified
in paragraph 2, and the Executive agrees to accept such continued employment,
upon the terms and conditions hereinafter set forth.


2.    Term


Subject to the provisions contained in Sections 6 and 7, the Executive's
employment by the Company shall continue from and after the date hereof for an
indefinite period unless and until either (i) the Executive gives to the Company
six (6) months advance written notice of resignation (a “Notice of Termination”)
or (ii) the Company terminates the Executive’s employment with or without
“Cause” (as defined herein). Any Notice of Termination given by the Executive
under this Section 2 shall specify the date of termination and the fact that the
notice is being delivered pursuant to Section 2 of this Agreement. The Company
shall have the right at any time during such six (6) month notice period to
relieve the Executive of all or any portion of his offices, duties and
responsibilities and to place him on a paid leave-of-absence status. The date on
which the Executive ceases to be employed by the Company, regardless of the
reason therefore is referred to in this Agreement as the "Termination Date". The
initial term and the period, if any, thereafter, during which the Executive’s
employment shall continue are collectively referred to as the “Term”.
  


3.    Duties and Responsibilities


(a)    Title. During the Term, the Executive shall have the position of Chief
Marketing and Business Development Officer of the Company.


(b)    Duties. The Executive shall report directly to the Company’s Chief
Executive Officer or his designee (the “MDC Executive”), at such times and in
such detail as the MDC Executive shall reasonably require. The Executive shall
perform such duties consistent with his position or as may be directed by the
Chief Executive Officer of the Company.




1



--------------------------------------------------------------------------------




(c)    Scope of Employment. The Executive's employment by the Company as
described herein shall be full-time and exclusive, and during the Term, the
Executive agrees that he will (i) devote all of his business time and attention,
his reasonable best efforts, and all his skill and ability to promote the
interests of the Company; and (ii) carry out his duties in a competent manner
and serve the Company faithfully and diligently under the direction of the MDC
Executive. Notwithstanding the foregoing, the Executive shall be permitted to
engage in charitable and civic activities and manage his personal passive
investments, provided that such passive investments are not in a company which
transacts business with the Company or its affiliates or engages in business
competitive with that conducted by the Company (or, if such company does
transact business with the Company, or does engage in a competitive business, it
is a publicly held corporation and the Executive's participation is limited to
owning less than 1% of its outstanding shares), and further provided that such
activities (individually or collectively) do not materially interfere with the
performance of his duties or responsibilities under this Agreement.


(d)    Office Location. During the Term, the Executive's services hereunder
shall be performed at the offices of the Company in New York, N. Y., subject to
necessary travel requirements to the Company’s partner agency office locations
in order to carry out his duties in connection with his position hereunder.


4.    Compensation


(a)Base Salary. As compensation for his services hereunder, during the Term, the
Company shall pay the Executive in accordance with its normal payroll practices,
an annualized base salary of $412,500 (“Base Salary”).


(b)Perquisite Allowance. During the Term, the Company will also provide the
Executive with a monthly perquisite allowance equal to $18,000 per month (the
“Perquisite Allowance”), to cover the costs of leasing, insuring and maintaining
an automobile, professional dues, as well as other perquisites (including club
dues), to be paid in accordance with the Company’s normal payroll practices.


(c)Annual Discretionary Bonus. During the Term, the Executive shall be eligible
to receive an annual discretionary bonus in an amount equal to up to 100% of the
then current Base Salary, based upon criteria determined by the MDC Executive
and the Compensation Committee, which criteria shall include the Executive’s
performance, the overall financial performance of the Company and such other
factors as the MDC Executive and the Compensation Committee shall deem
reasonable and appropriate in their sole discretion (the “Annual Discretionary
Bonus”). The Annual Discretionary Bonus will be paid in accordance with the
Company’s normal bonus payment procedures, and may be paid in the form of equity
incentive awards. The Company may also require the Executive to sign a standard
form of retention agreement in connection with each payment of an Annual
Discretionary Bonus.


5.    Expenses; Fringe Benefits


(a)    Expenses. The Company agrees to pay or to reimburse the Executive for all
reasonable, ordinary, necessary and documented business or entertainment
expenses incurred during the Term in the performance of his services hereunder
in accordance with the policy of the Company as from time to time in effect. The
Executive, as a condition precedent to obtaining such payment or reimbursement,
shall provide to the Company any and all statements, bills or receipts
evidencing the travel or out-of-pocket expenses for which the Executive seeks
payment or reimbursement, and any other information or materials, as the Company
may from time to time reasonably require.


(b)Benefit Plans. During the Term, the Executive and, to the extent eligible,
his dependents, shall be eligible to participate in and receive all benefits
under any group health plans, welfare benefit plans and programs (including
without limitation, disability, group life (including accidental death and
dismemberment) and business travel insurance plans and programs) provided by the
Company to its senior executives and, without duplication, its employees
generally, subject, however, to the generally applicable eligibility and other
provisions of the various plans and programs in effect from time to time.


(c)    Vacation. The Executive shall be entitled to four (4) weeks of vacation
in accordance with the Company's policies, with no right of carry over, to be
taken at such times as shall not materially interfere with the


2





--------------------------------------------------------------------------------




Executive's fulfillment of his duties hereunder, and shall be entitled to as
many holidays, sick days and personal days as are in accordance with the
Company's policy then in effect generally for its employees.


6.    Termination


(a)    Termination for Cause. The Company, by direction of the Compensation
Committee, the Board of Directors or the MDC Executive, shall be entitled to
terminate the Term and to discharge the Executive for “Cause” effective upon the
giving of written notice to the Executive. For purposes of this Agreement, the
term “Cause” shall mean:


(i)    the Executive's failure or refusal to materially perform his duties and
responsibilities as set forth in paragraph 3 hereof or abide by the reasonable
directives of the MDC Executive, or the failure of the Executive to devote all
of his business time and attention exclusively to the business and affairs of
the Company in accordance with the terms hereof, in each case if such failure or
refusal is not cured (if curable) within 5 days after written notice thereof to
the Executive by the Company;


(ii)    the willful and unauthorized misappropriation of the funds or property
of the Company;


(iii)    the use of alcohol or illegal drugs, interfering with the performance
of the Executive's obligations under this Agreement, continuing after written
warning;


(iv)    the conviction in a court of law of, or entering a plea of guilty or no
contest to, any felony or any crime involving moral turpitude, dishonesty or
theft;


(v)    the material nonconformance with the Company's policies against racial or
sexual discrimination or harassment, which nonconformance is not cured (if
curable) within 10 days after written notice to the Executive by the Company;


(vi)    the commission in bad faith by the Executive of any act which materially
injures or could reasonably be expected to materially injure the reputation,
business or business relationships of the Company;


(vii)    the resignation by the Executive on his own initiative; or


(viii)    any breach (not covered by any of the clauses (i) through (vii) above)
of paragraphs 8, 9, 11 and 15, if such breach is not cured (if curable) within
10 days after written notice thereof to the Executive by the Company.


Any notice required to be given by the Company pursuant to clause (i), (v) or
(viii) above shall specify the nature of the claimed breach and the manner in
which the Company requires such breach to be cured (if curable). In the event
that the Executive is purportedly terminated for Cause and a court determines
that Cause as defined herein was not present, then such purported termination
for Cause shall be deemed a termination without Cause pursuant to paragraph 6(c)
and the Executive's rights and remedies will be governed by paragraph 7(b), in
full satisfaction and in lieu of any and all other or further remedies the
Executive may have under this Agreement.
        
(b)    Termination without Cause. The Company, by direction of the Board or the
MDC Executive, shall have the right at any time during the Term to immediately
terminate the employment of the Executive without Cause by giving written notice
to the Executive setting forth a Date of Termination.


(c)    Termination for Death or Disability. In the event of the Executive's
death, the Date of Termination shall be the date of the Executive's death. In
the event the Executive shall be unable to perform his duties


3





--------------------------------------------------------------------------------




hereunder by virtue of illness or physical or mental incapacity or disability
(from any cause or causes whatsoever) in substantially the manner and to the
extent required hereunder prior to the commencement of such disability and the
Executive shall fail to perform such duties for periods aggregating 120 days,
whether or not continuous, in any continuous period of 360 days (such causes
being herein referred to as “Disability”), the Company shall have the right to
terminate the Executive's employment hereunder as at the end of any calendar
month during the continuance of such Disability upon at least 30 days' prior
written notice to her.


7.    Effect of Termination of Employment.


(a)    Termination by the Company for Cause; by Death or Disability; or pursuant
to a Notice of Termination delivered by the Executive pursuant to paragraph 2
above. In the event of the termination of the employment of the Executive (1) by
the Company for Cause; (2) by reason of death or Disability pursuant to
paragraph 6(d); or (3) pursuant to a Notice of Termination delivered by the
Executive pursuant to paragraph 2 above, the Executive shall be entitled to
unpaid Base Salary through, and any unpaid reimbursable expenses outstanding as
of, the Date of Termination.


In the event of termination of the employment of Executive in the circumstances
described in this paragraph 7(a), except as expressly provided in this
paragraph, the Company shall have no further liability to the Executive or the
Executive's heirs, beneficiaries or estate for damages, compensation, benefits,
severance or other amounts of whatever nature, directly or indirectly, arising
out of or otherwise related to this Agreement and the Executive's employment or
cessation of employment with the Company.


(b)    Termination by the Company without Cause.. In the event of a termination
by the Company without Cause, the Executive shall be entitled to the following
payments and benefits, subject to any Offsets:


(i)
as liquidated damages, his applicable Base Salary compensation when otherwise
payable for a period commencing on the Termination Date and ending on the end of
the twelve (12) month period immediately following the Termination Date (the
“Severance Amount”). The Severance Amount described in this Section 7(b)(i),
less applicable withholding of any tax amounts, shall be paid by the Company to
the Executive over the severance period in accordance with the Company’s
customary payroll practices; and



(ii)
unpaid Base Salary through, and any unpaid reimbursable expenses outstanding as
of, the Date of Termination.



In the event of termination of this Agreement in the circumstances described in
this paragraph 7(b), except as expressly provided in this paragraph, the Company
shall have no further liability to the Executive or the Executive’s heirs,
beneficiaries or estate for damages, compensation, benefits, severance or other
amounts of whatever nature, directly or indirectly, arising out of or otherwise
related to this Agreement and the Executive’s employment or cessation of
employment with the Company.


The Executive shall be under no duty to mitigate damages hereunder. The making
of any severance payments and providing the other benefits as provided in this
paragraph 7(b) is conditioned upon the Executive signing and not revoking a
separation agreement in a form reasonably satisfactory to the Company (the
"Separation Agreement"). In the event the Executive breaches any provisions of
the Separation Agreement or the provisions of paragraph 8 of this Agreement, in
addition to any other remedies at law or in equity available to it, the Company
may cease making any further payments and providing the other benefits provided
for in this paragraph 7(b), without affecting its rights under this Agreement or
the Separation Agreement.


(c)    Termination by the Company without Cause following a Change of Control.
If within one (1) year after the closing date of any Change of Control (as
defined below) transaction, the Executive’s employment is terminated by the
Company without Cause, the Executive shall be entitled to the following payments
and benefits:




4





--------------------------------------------------------------------------------




(i)
a severance payment (the “Change in Control Severance Amount”) in an amount
equal to the product of 1.5 multiplied by the Executive’s Total Remuneration,
provided that such multiple shall be increased to 2.0, effective as of the
Executive’s seven-year anniversary date of employment with the Company (May 26,
2016). For purposes of this Agreement, “Total Remuneration” shall mean the sum
of the Executive’s current Base Salary, plus the highest Annual Discretionary
Bonus earned by the Executive in the three (3) years ending December 31 of the
year immediately preceding the Date of Termination. The Change in Control
Severance Amount described in this Section 7(c)(i), less applicable withholding
of any tax amounts, shall be paid by the Company to the Executive not later than
10 business days after the applicable Date of Termination.



(ii)
his Annual Discretionary Bonus with respect to the calendar year prior to the
Date of Termination, when otherwise payable, but only to the extent not already
paid;



(iii)
eligibility for a pro-rata portion of his Annual Discretionary Bonus with
respect to the calendar year in which the Date of Termination occurs, when
otherwise payable (such pro-rata amount to be equal to the product of (A) the
amount of the Annual Discretionary Bonus for such calendar year, times (B) a
fraction, (x) the numerator of which shall be the number of calendar days
commencing January 1 of such year and ending on the Date of Termination, and (y)
the denominator of which shall equal 365); and



(iv)
unpaid Base Salary through, and any unpaid reimbursable expenses outstanding as
of, the Date of Termination.

 
For the purposes of this Agreement, a “Change of Control” shall have the meaning
set forth in the Company’s 2011 Stock Incentive Plan.


The Executive shall be under no duty to mitigate damages hereunder. The making
of any severance payments and providing the other benefits as provided in this
paragraph 7(c) is conditioned upon the Executive signing and not revoking a
Separation Agreement. In the event the Executive breaches any provisions of the
Separation Agreement or the provisions of paragraph 8 of this Agreement, in
addition to any other remedies at law or in equity available to it, the Company
may cease making any further payments and providing the other benefits provided
for in this paragraph 7(c), without affecting its rights under this Agreement or
the Separation Agreement.


8.    Non-Solicitation/Non-Servicing Agreement and Protection of Confidential
Information
        
(a)    Non-Solicitation/Non-Servicing. The parties hereto agree that the
covenants given in this paragraph 8 are being given incident to the agreements
and transactions described herein, and that such covenants are being given for
the benefit of the Company. Accordingly, the Executive acknowledges (i) that the
business and the industry in which the Company competes is highly competitive;
(ii) that as a key executive of the Company he has participated in and will
continue to participate in the servicing of current clients and/or the
solicitation of prospective clients, through which, among other things, the
Executive has obtained and will continue to obtain knowledge of the "know-how"
and business practices of the Company, in which matters the Company has a
substantial proprietary interest; (iii) that his employment hereunder requires
the performance of services which are special, unique, extraordinary and
intellectual in character, and his position with the Company places and placed
his in a position of confidence and trust with the clients and employees of the
Company; and (iv) that his rendering of services to the clients of the Company
necessarily required and will continue to require the disclosure to the
Executive of confidential information (as defined in paragraph 8(b) hereof) of
the Company. In the course of the Executive's employment with the Company, the
Executive has and will continue to develop a personal relationship with the
clients of the Company and a knowledge of those clients' affairs and
requirements, and the relationship of the Company with its established clientele
will therefore be placed in the Executive's hands in confidence and trust. The
Executive consequently agrees that it is a legitimate interest of the Company,
and reasonable and necessary for the protection of the confidential information,
goodwill and business of the Company, which is valuable to the Company, that the
Executive make the covenants contained herein and that the Company would not
have entered into this Agreement unless the covenants


5





--------------------------------------------------------------------------------




set forth in this paragraph 8 were contained in this Agreement. Accordingly, the
Executive agrees that during the period that he is employed by the Company and
for a period of twenty-four (24) months thereafter (such period being referred
to as the "Restricted Period"), he shall not, as an individual, employee,
consultant, independent contractor, partner, shareholder, or in association with
any other person, business or enterprise, except on behalf of the Company,
directly or indirectly, and regardless of the reason for his ceasing to be
employed by the Company:


(i)    attempt in any manner to solicit or accept from any client business of
the type performed by the Company or to persuade any client to cease to do
business or to reduce the amount of business which any such client has
customarily done or is reasonably expected to do with the Company, whether or
not the relationship between the Company and such client was originally
established in whole or in part through the Executive’s efforts; or


(ii)    employ as an employee or retain as a consultant any person, firm or
entity who is then or at any time during the preceding twelve months was an
employee of or exclusive consultant to the Company, or persuade or attempt to
persuade any employee of or exclusive consultant to the Company to leave the
employ of the Company or to become employed as an employee or retained as a
consultant by any person, firm or entity other than the Company; or


(iii)    render to or for any client any services of the type which are rendered
by the Company.


As used in this paragraph 8, the term "Company" shall include any subsidiaries
of the Company and the term "client" shall mean (1) anyone who is a client of
the Company on the Date of Termination, or if the Executive's employment shall
not have terminated, at the time of the alleged prohibited conduct (any such
applicable date being called the "Determination Date"); (2) anyone who was a
client of the Company at any time during the one year period immediately
preceding the Determination Date; (3) any prospective client to whom the Company
had made a new business presentation (or similar offering of services) at any
time during the one year period immediately preceding the Date of Termination;
and (4) any prospective client to whom the Company made a new business
presentation (or similar offering of services) at any time within six months
after the Date of Termination (but only if initial discussions between the
Company and such prospective client relating to the rendering of services
occurred prior to the Date of Termination, and only if the Executive
participated in or supervised such discussions). For purposes of this Section 8,
it is further agreed that (A) a “client” shall be limited to those entities or
persons in which the Executive played a significant role in rendering or
providing services; and (B) a general mailing or an incidental contact shall not
be deemed a "new business presentation or similar offering of services" or a
"discussion". In addition, "client" shall also include any clients of other
companies operating within the MDC group of companies to whom the Executive
rendered services (including supervisory services) at any time during the
six-month period prior to the Determination Date. In addition, if the client is
part of a group of companies which conducts business through more than one
entity, division or operating unit, whether or not separately incorporated (a
"Client Group"), the term "client" as used herein shall also include each
entity, division and operating unit of the Client Group where the same
management group of the Client Group has the decision making authority or
significant influence with respect to contracting for services of the type
rendered by the Company.


(b)    Confidential Information. In the course of the Executive's employment
with the Company (and its predecessor), he has acquired and will continue to
acquire and have access to confidential or proprietary information about the
Company and/or its clients, including but not limited to, trade secrets,
methods, models, passwords, access to computer files, financial information and
records, computer software programs, agreements and/or contracts between the
Company and its clients, client contacts, client preferences, creative policies
and ideas, advertising campaigns, creative and media materials, graphic design
materials, sales promotions and campaigns, sales presentation materials,
budgets, practices, concepts, strategies, methods of operation, financial or
business projections of the Company and information about or received from
clients and other companies with which the Company does business. The foregoing
shall be collectively referred to as "confidential information". The Executive
is aware that the confidential information is not readily available to the
public and accordingly, the Executive also agrees that he will not at any time
(whether during the Term or after termination of this Agreement), disclose to
anyone (other than his counsel in the course of a dispute arising from the
alleged disclosure of confidential information or as required by law)


6





--------------------------------------------------------------------------------




any confidential information, or utilize such confidential information for his
own benefit, or for the benefit of third parties. The Executive agrees that the
foregoing restrictions shall apply whether or not any such information is marked
"confidential" and regardless of the form of the information. The term
"confidential information" does not include information which (i) is or becomes
generally available to the public other than by breach of this provision or (ii)
the Executive learns from a third party who is not under an obligation of
confidence to the Company or a client of the Company. In the event that the
Executive becomes legally required to disclose any confidential information, he
will provide the Company with prompt notice thereof so that the Company may seek
a protective order or other appropriate remedy and/or waive compliance with the
provisions of this paragraph 8(b) to permit a particular disclosure. In the
event that such protective order or other remedy is not obtained, or that the
Company waives compliance with the provisions of this paragraph 8(b) to permit a
particular disclosure, the Executive will furnish only that portion of the
confidential information which he is legally required to disclose and, at the
Company's expense, will cooperate with the efforts of the Company to obtain a
protective order or other reliable assurance that confidential treatment will be
accorded the confidential information. The Executive further agrees that all
memoranda, disks, files, notes, records or other documents, whether in
electronic form or hard copy (collectively, the "material") compiled by his or
made available to his during his employment with the Company (whether or not the
material constitutes or contains confidential information), and in connection
with the performance of his duties hereunder, shall be the property of the
Company and shall be delivered to the Company on the termination of the
Executive's employment with the Company or at any other time upon request.
Except in connection with the Executive's employment with the Company, the
Executive agrees that he will not make or retain copies or excerpts of the
material; provided that the Executive shall be entitled to retain his personal
files.


(c)    Remedies. If the Executive commits or threatens to commit a breach of any
of the provisions of paragraphs 8(a) or (b), the Company shall have the right to
have the provisions of this Agreement specifically enforced by any court having
jurisdiction without being required to post bond or other security and without
having to prove the inadequacy of the available remedies at law, it being
acknowledged and agreed that any such breach or threatened breach will cause
irreparable injury to the Company and that money damages will not provide an
adequate remedy to the Company. In addition, the Company may take all such other
actions and remedies available to it under law or in equity and shall be
entitled to such damages as it can show it has sustained by reason of such
breach.


(d)    Acknowledgements. The parties acknowledge that (i) the type and periods
of restriction imposed in the provisions of paragraphs 8(a) and (b) are fair and
reasonable and are reasonably required in order to protect and maintain the
proprietary interests of the Company described above, other legitimate business
interests and the goodwill associated with the business of the Company; (ii) the
time, scope and other provisions of this paragraph 8 have been specifically
negotiated by sophisticated commercial parties, represented by legal counsel,
and are given as an integral part of the transactions contemplated by this
Agreement; and (iii) because of the nature of the business engaged in by the
Company and the fact that clients can be and are serviced by the Company
wherever they are located, it is impractical and unreasonable to place a
geographic limitation on the agreements made by the Executive herein. The
Executive specifically acknowledges that his being restricted from soliciting
and servicing clients and prospective clients as contemplated by this Agreement
will not prevent his from being employed or earning a livelihood in the type of
business conducted by the Company. If any of the covenants contained in
paragraphs 8(a) or (b), or any part thereof, is held to be unenforceable by
reason of it extending for too great a period of time or over too great a
geographic area or by reason of it being too extensive in any other respect, the
parties agree (x) such covenant shall be interpreted to extend only over the
maximum period of time for which it may be enforceable and/or over the maximum
geographic areas as to which it may be enforceable and/or over the maximum
extent in all other respects as to which it may be enforceable, all as
determined by the court making such determination and (y) in its reduced form,
such covenant shall then be enforceable, but such reduced form of covenant shall
only apply with respect to the operation of such covenant in the particular
jurisdiction in or for which such adjudication is made. Each of the covenants
and agreements contained in this paragraph 8 (collectively, the "Protective
Covenants") is separate, distinct and severable. All rights, remedies and
benefits expressly provided for in this Agreement are cumulative and are not
exclusive of any rights, remedies or benefits provided for by law or in this
Agreement, and the exercise of any remedy by a party hereto shall not be deemed
an election to the exclusion of any other remedy (any such claim by the other
party being hereby waived). The existence of any claim, demand, action or cause
of action of the Executive against the Company, whether predicated on this
Agreement or otherwise, shall not constitute a defense to the enforcement by the
Company of each Protective Covenant.


7





--------------------------------------------------------------------------------




The unenforceability of any Protective Covenant shall not affect the validity or
enforceability of any other Protective Covenant or any other provision or
provisions of this Agreement.


(e)    Notification of Restrictive Covenants. Prior to accepting employment with
any person, firm or entity during the Restricted Period, the Executive shall
notify the prospective employer in writing of his obligations pursuant to this
paragraph 8 and shall simultaneously provide a copy of such notice to the
Company (it being agreed by the Company that such notification required under
this paragraph 8(e) shall not be deemed a breach of the confidentiality
provisions of this Agreement).


(f)    Tolling. The temporal duration of the non-solicitation/non-servicing
covenants set forth in this Agreement shall not expire, and shall be tolled,
during any period in which the Executive is in violation of any of the
non-solicitation/non-servicing covenants set forth herein, and all restrictions
shall automatically be extended by the period of the Executive's violation of
any such restrictions.


9.    Intellectual Property


During the Term, the Executive will disclose to the Company all ideas,
inventions and business plans developed by him during such period which relate
directly or indirectly to the business of the Company, including without
limitation, any design, logo, slogan, advertising campaign or any process,
operation, product or improvement which may be patentable or copyrightable. The
Executive agrees that all patents, licenses, copyrights, tradenames, trademarks,
service marks, planning, marketing and/or creative policies and ideas,
advertising campaigns, promotional campaigns, media campaigns, budgets,
practices, concepts, strategies, methods of operation, financial or business
projections, designs, logos, slogans and business plans developed or created by
the Executive in the course of his employment hereunder, either individually or
in collaboration with others, will be deemed works for hire and the sole and
absolute property of the Company. The Executive agrees that at the Company's
request and expense, he will take all steps necessary to secure the rights
thereto to the Company by patent, copyright or otherwise.


10.    Enforceability


The failure of any party at any time to require performance by another party of
any provision hereunder shall in no way affect the right of that party
thereafter to enforce the same, nor shall it affect any other party's right to
enforce the same, or to enforce any of the other provisions in this Agreement;
nor shall the waiver by any party of the breach of any provision hereof be taken
or held to be a waiver of any subsequent breach of such provision or as a waiver
of the provision itself.


11.    Assignment


The Company and the Executive agree that the Company shall have the right to
assign this Agreement in connection with any asset assignment of all or
substantially all of the Company’s assets, stock sale, merger, consolidation or
other corporate reorganization involving the Company and, accordingly, this
Agreement shall inure to the benefit of, be binding upon and may be enforced by,
any and all successors and such assigns of the Company. The Company and
Executive agree that Executive's rights and obligations under this Agreement are
personal to the Executive, and the Executive shall not have the right to assign
or otherwise transfer his rights or obligations under this Agreement, and any
purported assignment or transfer shall be void and ineffective, provided that
the rights of the Executive to receive certain benefits upon death as expressly
set forth under paragraph 7(a) of this Agreement shall inure to the Executive’s
estate and heirs. The rights and obligations of the Company hereunder shall be
binding upon and run in favor of the successors and assigns of the Company.


12.    Modification


This Agreement may not be orally canceled, changed, modified or amended, and no
cancellation, change, modification or amendment shall be effective or binding,
unless in writing and signed by the parties to this Agreement, and approved in
writing by the MDC Executive.




8





--------------------------------------------------------------------------------






13.    Severability; Survival


In the event any provision or portion of this Agreement is determined to be
invalid or unenforceable for any reason, in whole or in part, the remaining
provisions of this Agreement shall nevertheless be binding upon the parties with
the same effect as though the invalid or unenforceable part had been severed and
deleted or reformed to be enforceable. The respective rights and obligations of
the parties hereunder shall survive the termination of the Executive's
employment to the extent necessary to the intended preservation of such rights
and obligations, specifically paragraphs 7, 8, 9, 10, 11, 12, 13, 14, 15, 18, 23
and 24.
    
14.    Notice


Any notice, request, instruction or other document to be given hereunder by any
party hereto to another party shall be in writing and shall be deemed effective
(a) upon personal delivery, if delivered by hand, or (b) three days after the
date of deposit in the mails, postage prepaid if mailed by certified or
registered mail, or (c) on the next business day, if sent by prepaid overnight
courier service or facsimile transmission (if electronically confirmed), and in
each case, addressed as follows:


If to the Executive:


Mr. Robert Kantor
[address]
        


If to the Company:
            
c/o MDC Partners Inc.
745 Fifth Avenue
New York, NY 10151
Attention: General Counsel     
Fax: (212) 937-4365


Any party may change the address to which notices are to be sent by giving
notice of such change of address to the other party in the manner herein
provided for giving notice.


15.    No Conflict


The Executive represents and warrants that he is not subject to any agreement,
instrument, order, judgment or decree of any kind, or any other restrictive
agreement of any character, which would prevent him from entering into this
Agreement or which would be breached by the Executive upon his performance of
his duties pursuant to this Agreement.










9





--------------------------------------------------------------------------------




16.    Entire Agreement


This Agreement and the documents referenced herein represent the entire
agreement between the Company and the Executive with respect to the employment
of the Executive by the Company, and all prior agreements (including, without
limitation, the Original Employment Agreement), plans and arrangements relating
to the employment of the Executive by the Company are nullified and superseded
hereby; provided, however, that the foregoing superseding provision shall not
apply to any outstanding retention agreements or equity incentive awards.


17.    Headings


The headings contained in this Agreement are for reference purposes only, and
shall not affect the meaning or interpretation of this Agreement.
    


18.    Withholdings


The Company may withhold from any amounts payable under this Agreement such
federal, state or local taxes as shall be required to be withheld pursuant to
any applicable law or regulation.


19.    Counterparts


This Agreement may be executed in two counterparts or by facsimile transmission,
both of which taken together shall constitute one instrument.


20.    No Strict Construction


The language used in this Agreement will be deemed to be the language chosen by
the Company and the Executive to express their mutual intent, and no rule of law
or contract interpretation that provides that in the case of ambiguity or
uncertainty a provision should be construed against the draftsman will be
applied against any party hereto.


21.    Publicity    


Subject to the provisions of the next sentence, no party to this Agreement shall
issue any press release or other public document or make any public statement
relating to this Agreement or the matters contained herein without obtaining the
prior approval of the Company and the Executive. Notwithstanding the foregoing,
the foregoing provision shall not apply to the extent that the Company is
required to make any announcement relating to or arising out of this Agreement
by virtue of applicable securities laws or other stock exchange rules, or any
announcement by any party pursuant to applicable law or regulations.




*        *        *        *        *








10





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the day and year first above written.


                        
MDC PARTNERS INC.


                    
By: _________________________________
    Mitchell Gendel, General Counsel






_____________________________________
Robert Kantor
 


11



